Citation Nr: 1520831	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from May 1979 to March 1982; however, the period from October 1980 to March 1982 was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2014, the Board reopened the issue of entitlement to service connection for a right eye disorder and remanded the reopened claim for additional development.  
	
This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As above, in October 2014 the Board remanded the claim for additional development, to include obtaining a medical opinion.  In this regard, the Veteran had contended that his current right eye condition is the result of a documented right eye injury he sustained during active military service.  He asserts that his right eye was injured during a boxing match in December 1979, at which time his records indicate that he was diagnosed with a small ethmoid fracture, and that he has experienced pain, swelling, and watering of his right eye since such time.  

Significantly, the Board noted that post-service treatment records reveal that in December 1992, the Veteran complained to a psychologist of headaches and watery eyes due to "chipped bones around right eye and his vision blurs and he sees a light."  As such, the Board requested that, in offering an opinion, the examiner should address VA treatment records and consider the Veteran's lay statements regarding the onset and symptoms of his right eye conditions, as well as any other relevant evidence.

The Veteran was afforded a VA examination in December 2014 and the VA examiner, in pertinent part, diagnosed six different eye disabilities.  The examiner also opined that each of these disabilities was not related to the Veteran's military service, to include the December 1979 boxing injury.  Unfortunately, the December 2014 VA examiner did not address the December 1992 VA treatment record referenced by the Board in the October 2014 Board remand nor did the examiner "address and consider the Veteran's lay statements regarding the onset and symptoms of his right eye conditions."  Significantly, as noted in the March 2015 Informal Hearing Presentation, the December 2014 opinion "continues to fail in accounting for [the Veteran's] testimonies in respect to the different ailments and diagnoses noted by the examiner.  That consideration was the main reason for remand.  Moreover, the recent examiner fails to proffer any assessment of the Veteran's chronic symptoms he experienced since his initial injury."  Therefore, a remand is necessary in order to obtain an addendum opinion which addresses this pertinent evidence.

Also, after undertaking the development requested in the Board's October 2014 remand, the Appeals Management Center (AMC) issued a supplemental statement of the case in February 2015, which continued the denial of the claim on appeal.  However, the AMC mailed the February 2015 supplemental statement of the case to an incorrect address.  Specifically, the record reflects that the Veteran's mailing address is a P.O. Box and, in the cover sheet to the supplemental statement of the case, the AMC included a "7" as the third digit of the P.O. Box as opposed to a "1."  Not surprisingly, the supplemental statement of the case was returned to VA in 
March 2015 by the United States Postal Service as undeliverable with a notation of "Return to Sender Unable to Forward."  

VA regulations provide that, when a supplemental statement of the case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31.  The supplemental statement of the case is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (pertaining to statements of the case).

The Board notes that the Veteran's representative received a copy of the February 2015 supplemental statement of the case, as the representative submitted a completed waiver later that month.  However, the Veteran must be sent the supplemental statement of the case as well.  Therefore, a remand is necessary in order to provide a copy of the February 2015 supplemental statement of the case  to the Veteran at his correct mailing address.  

Accordingly, the case is REMANDED for the following action:

1. Resend a copy of the February 2015 supplemental statement of the case to the Veteran at his correct mailing address.  An appropriate period of time should be allowed for response.

2. Return the record to the December 2014 VA examiner for an addendum opinion.  If the December 2014 VA examiner is unavailable, the record, to include a copy of this remand, should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.  

After reviewing the record, the examiner is requested to address and consider the Veteran's lay statements regarding the onset and symptoms of his right eye conditions, as well as any other relevant evidence (to include the December 1992 VA treatment report wherein the Veteran complained to a psychologist of headaches and watery eyes due to "chipped bones around right eye and his vision blurs and he sees a light") and offer an addendum opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the eye condition is related to the Veteran's active military service, including the Veteran's right eye injury in December 1979.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




